J-A03011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ELYSSE R. TEICHMAN                                IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                           Appellee

                      v.

ADAM J. TEICHMAN

                           Appellant                  No. 1408 EDA 2021


               Appeal from the Decree Entered June 29, 2021
               In the Court of Common Pleas of Lehigh County
                      Civil Division at No: 2016-FC-1647


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                              FILED MAY 13, 2022

      Appellant, Adam J. Teichman, appeals from the June 29, 2021 decree in

divorce. We affirm.

      Presently at issue is the trial court’s imposition of a constructive trust

on several whole life insurance policies the parties obtained with the intent of

using the proceeds to help fund their children’s higher education. The trial

court summarized the proceedings as follows:

            The parties engaged in extensive litigation. The Master was
      appointed on May 29, 2018. They had already completed three
      days of hearings before the Master when they appeared before
      him on January 10, 2020, for their fourth day of hearings.
      [Appellee, Elysse R. Teichman] was represented by Attorney Abele
      A. Iacobelli and [Appellant] was represented by Attorneys Anne K.
      Manley and Allen I. Tullar. The parties were sworn to tell the truth
      and the Master announced:

                 …counsel have indicated that the parties have
            reached a resolution as to all of the claims raised in
J-A03011-22


           the divorce action except for one discrete area which
           is going to be tax-related.

                  So what we’re going to do now is I’m going to
           turn it over to counsel. Everybody’s in the courtroom
           right now. They’re going to recite the terms of what
           we think the agreement is between the parties
           regarding the divorce and economic claims,
           everything but for the tax issue, and we’re going to
           set forth the tax issue so we can lay out the
           parameters of what we are setting aside so we know
           what is resolved and what is not resolved.

                 And then Attorney Iacobelli is going to follow
           this up, this recitation, with the drafting of a written
           property settlement agreement which he’s going to
           have reviewed by his client and then ostensibly sent
           to husband’s counsel for him to review. And then the
           parties are going to try to get on the same page about
           that language and sign the agreement, which would
           then be filed of record and incorporated into a divorce
           decree.

     N.T. 1/10/20, 3:8-4:5

           The parties’ assets, marital and non-marital, included
     multiple real properties, bank accounts, insurance policies,
     business interests, bank accounts [sic] securities, automobiles,
     other personal property and life insurance policies. Among the
     terms of their agreement were that [Appellee] would receive
     $50,000.00 from an escrow account held by [Appellant’s]
     attorneys that contained approximately $80,000.00 from the sale
     of [Appellant’s] interest in a particular business, a $75,000.00
     payment on or before December 31, 2020, and a signed
     stipulation that the parties agreed to escrow $35,000 for the
     payment of their daughter’s impending Bat Mitzvah.

           [Appellant] acknowledges he had not fulfilled any of these
     requirements. His offer of proof as to why he has not fulfilled
     those requirements is that he assumed four life insurance policies,
     two for each of their minor children with a total cash surrender of
     approximately $116,000.00 as of the date of separation, would be
     available to him to help fund those requirements, and that he
     would not have agreed to those requirements if those policies
     were not available to him to help fund those requirements, and

                                    -2-
J-A03011-22


        [Appellant] contends that unless those insurance policies were
        available to him, he did not intend to enter into the agreement
        and, thus, there was no “meeting of the minds” to form a binding
        contract. [Appellee] contends those insurance policies were
        intended to be set aside for their children, and the agreement is
        binding without them. Those four policies are with the Ohio
        National Life Insurance Co. and end in 3166, 3177, 5740, and
        5741.

                                       […]

              No reference at all was made of the four Ohio National Life
        Insurance policies [Appellant] contends he was relying on when
        entering into an agreement, and there was plenty of opportunity
        for him or his attorneys to raise the issue. None of them did. The
        Master was clear, patient, thorough and repetitive in inviting
        [Appellant] or his attorneys to raise any issue, and to make sure
        they understood that what was being said under oath and on the
        record was final and binding upon them.

              Nor can it be said [Appellant] was unaware of the existence
        of those policies. [Appellee] filed an Amended Inventory on
        December 2, 2019, in which she listed those Policies as non-
        marital assets. Her inventory states the Ohio National Life
        Insurance policies ending in 3166 and 5740 were “custodial
        account for J.T.” [one of the parties’ children] and the policies
        ending in 3167 and 5741 were “custodial account for A.T.” [the
        parties’ other child].     [Appellant] and his attorneys were
        reminded, or made aware, of those policies within six weeks
        before the January 10, 2020 proceeding.

Trial Court Opinion, 3/8/21, at 1-2, 7.

        After an extensive review of the record and the master’s findings, the

trial court concluded that the four insurance Policies identified immediately

above (the “Policies”) had no bearing on the parties’ 2018 Settlement

agreement (the “2018 Settlement”), and the court therefore confirmed it. Id.

at 8.




                                      -3-
J-A03011-22


      Thereafter, on June 11, 2021, the trial court entered an order denying

exceptions to the master’s recommended order and imposing a constructive

trust on the Policies.   The trial court made the following observations in a

footnote to the June 11, 2021 order:

            The parties purchased the [Policies] and agreed their
      original intent in purchasing the [Policies] was to fund their
      children’s college education. At the time of the filing of the
      divorce, they were titled in [Appellee’s] name. The premiums
      were paid from the parties’ joint account during the course of the
      marriage and for a time after their separation. [Appellant’s]
      counsel wrote to [Appellee] on January 5, 2018, that [Appellant]
      would not continue to pay the premiums on the [Policies] unless
      ownership of them was transferred to him.              According to
      [Appellant], the understanding was that his offer was conditioned
      on the recognition that the cash value of the [Policies] was marital
      property subject to equitable distribution; according to [Appellee],
      the understanding was she was not giving up her right to one-half
      of the equity in the [Policies] in a divorce settlement, in essence
      acknowledging the [Policies] were marital assets. [Appellee]
      proceeded to transfer the [Policies] to [Appellant], and, as a
      result, [Appellant] received a reduction of his child support
      obligation.

            Although both parties seemed to believe the [Policies] were
      marital property subject to equitable division, [Appellant] did not
      include the [Policies] on his inventory, which was filed on April 19,
      2018, or his pre-trial statement, which was filed on August 19,
      2019, and although [Appellee] included the [Policies] on her
      inventory, which was filed on April 30, 2018, she listed them as
      non-marital assets because she viewed them as for the benefit of
      the children for their college education.

Order, 6/11/2021, at 1-2, n.1.

      In essence, the trial court found that Appellee retained her claim for

equitable division of the Policies in this divorce action regardless of the parties’

omission of the Policies from the 2018 Settlement. And because Appellant



                                       -4-
J-A03011-22


omitted the Policies from his inventory, the trial court imposed a constructive

trust on them in accord with 23 Pa.C.S.A. § 3505(d):

      (d) Constructive trust for undisclosed assets.--If a party
      fails to disclose information required by general rule of the
      Supreme Court and in consequence thereof an asset or assets
      with a fair market value of $1,000 or more is omitted from the
      final distribution of property, the party aggrieved by the
      nondisclosure may at any time petition the court granting the
      award to declare the creation of a constructive trust as to all
      undisclosed assets for the benefit of the parties and their minor
      or dependent children, if any. The party in whose name the
      assets are held shall be declared the constructive trustee unless
      the court designates a different trustee, and the trust may
      include any terms and conditions the court may determine. The
      court shall grant the petition upon a finding of a failure to
      disclose the assets as required by general rule of the Supreme
      Court.

23 Pa.C.S.A. § 3505(d). The trial court ordered the Policies to be held in trust

for the benefit of the parties’ children, with Appellee as trustee. That order

was rendered final with the entry of the June 29, 2021, divorce decree, and

this timely appeal followed.

      On appeal Appellant argues in substance that a constructive trust under

§ 3505(d) was inappropriate because both parties were aware of the Policies

and therefore Appellant’s non-disclosure of them in his inventory was

irrelevant.

             We review a trial court’s decision to grant [or deny] special
      relief in divorce actions under an abuse of discretion standard ....

             However, our deference [to the trial court] is not uncritical.
      An order may represent an abuse of discretion if it misapplies the
      law. It is therefore our responsibility to be sure that in entering
      its order the court correctly applied the law. An order may also
      represent an abuse of discretion if it reaches a manifestly

                                      -5-
J-A03011-22


      unreasonable result. This will be the case if the order is not
      supported by competent evidence. It is therefore also our
      responsibility to examine the evidence received by the court to be
      sure that the court’s findings are supported by the evidence.
      Although we will accept and indeed regard ourselves as bound by
      the court’s appraisal of a witness’ credibility, we are not obliged
      to accept a finding that is not supported by the evidence.

            When reviewing questions of law, our scope of review is
      plenary.

Conway v. Conway, 209 A.3d 367, 371 (Pa. Super. 2019).

      Appellant relies on Bennett v. Bennett, 168 A.3d 238, 245 (Pa. Super.

2017), appeal denied, 181 A.3d 1081 (Pa. 2018), in which the trial court

imposed a constructive trust on husband’s pension benefit after wife alleged

husband failed to disclose it to her. On appeal, the husband relied on the

parties’ settlement agreement, which recited that each party had made full

disclosure of all assets. Id. at 241. The Bennett Court reversed the trial

court based on the contractual recital of full disclosure, which was binding on

the wife absent as showing of fraud, duress, or misrepresentation. Id.

      Appellant argues Bennett supports him because Appellee’s knowledge

of and participation in the creation of the Policies serves the same function in

this case as did the wife’s contractual acknowledgement of disclosure in

Bennett. As noted above, Appellee listed the Policies in her own inventory,

albeit as non-marital property.

      Appellant also argues the trial court and Appellee are incorrect to rely

on Creeks v. Creeks, 619 A.2d 754 (Pa. Super. 1993), wherein the husband

deposited funds into his paramour’s bank account during the marriage and


                                     -6-
J-A03011-22


then failed to disclose in his inventory. In the parties’ settlement agreement,

they warranted to each other that they had made a full disclosure of all

financial assets.     Id. at 755-56.           The Creeks Court concluded that the

husband breached his agreement, and that § 3505(d) provide the remedy.

Id. at 756-57.         The husband argued that a constructive trust was

inappropriate because the wife failed to prove that he acted with the intent to

avoid equitable distribution. The Creeks Court rejected that argument:

             The previously enacted version of this statute required a
       party to “deliberately or negligently” fail to disclose assets before
       a constructive trust would be imposed on the omitted assets. See
       Act of April 2, 1980, P.L. 63, No. 26, 23 P.S. § 403(c). However,
       the 1990 version of this statute requires only the failure to disclose
       without placing any further burden on the party proving non-
       disclosure to characterize the nature of those actions.

Id. at 757.1

       Appellant argues that the husband’s clear misconduct and breach of the

full disclosure warranty in Creeks renders that case distinguishable. And, as

we noted above, he believes Bennett is on point in this case because,

regardless of the absence of a contractual acknowledgement of full disclosure

in this case, there is no doubt Appellee was aware of the Policies.

       We find Appellant’s argument unpersuasive because it fails to account

for all of the pertinent facts. The record supports the trial court’s finding that



____________________________________________


1 Similarly, the Bennett Court explained that a party seeking to impose a
constructive trust under § 3505(d) does not need to demonstrate that the
opposing party’s non-disclosure was intentional. Bennett, 168 A.3d at 244.

                                           -7-
J-A03011-22


the parties took out the Policies to fund their children’s education.         N.T.

10/7/20, at 23-25, 32, 112. Both parties testified to that effect. Id. Appellee

accepted a reduction in child support after Appellant took over payment of the

premiums for the Policies. N.T., 2/6/21, at 10, 20. This is how matters stood

when the parties reached the 2018 Settlement without reference to the

Policies, and without Appellant’s inclusion of the Policies in his inventory.

Subsequently, without any precedent or support in the parties’ treatment of

the Policies, Appellant unilaterally decided he was free to surrender them for

cash value and use the proceeds to make promised payments to Appellee

pursuant to the 2018 Settlement.

      In other words, the record supports the trial court’s finding that the

parties agreed and always intended to use the proceeds of the Policies to fund

their children’s higher education.      Appellee’s transfer of the Policies to

Appellant, Appellant’s continued payment of the premiums, and Appellee’s

acceptance of a corresponding decrease in child support, all support a finding

that the Policies were subject to an agreement independent of the 2018

Settlement.    The parties’ treatment of the Policies prior to the 2018

Settlement, with Appellee listing them as non-marital assets and Appellant

not listing them at all, is consistent with this conclusion. If, on the other hand,

Appellant believed he was free to use the proceeds of the Policies to discharge

his obligations under the 2018 Settlement (or for any other purpose of his

own choosing), he could and should have disclosed them as a marital asset.


                                       -8-
J-A03011-22


His failure to do so, regardless of his intent,2 warranted the imposition of a

constructive trust under § 3505(d), as construed in Bennett and Creeks.

       Aside from his reliance on Bennett and his attempted distinction of

Creeks, Appellant develops no legal argument in support of vacating the trial

court’s decree and reversing the order imposing the constructive trust on the

Policies. Because we find Appellant’s argument unavailing, we affirm.

       Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




____________________________________________


2 Appellant’s argument that Appellee failed to plead and prove the elements
of a fraud claim is unavailing because his intent is not relevant under the
statute.

                                           -9-